Citation Nr: 1307581	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for Hepatitis C.

2. Whether new and material evidence has been received to reopen a claim of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1977 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for Hepatitis C and declined to reopen a previously denied claim of service connection for an acquired psychiatric disability, bipolar disorder.

The Veteran requested the opportunity to appear at a hearing at the RO before a Decision Review Officer.  Such a hearing was scheduled for January 2010, but the Veteran did not appear.  At his request, a second Decision Review Officer hearing was scheduled for February 2010, but again he did not appear.  In his Substantive Appeal (VA Form 9) filed in April 2010, he requested a Board hearing before a Veterans Law Judge, and a hearing was scheduled for September 2012.  The Veteran again did not appear.  In December 2012, the Veteran's representative requested that the matter be remanded for another opportunity to appear at a Travel Board hearing, but provided no explanation as to the Veteran not having appeared for any of the previous hearings.  The request was denied in February 2013 and the Veteran is deemed to have waived his opportunity to appear at a hearing and offer testimony in support of his claims.  

The Veteran has recently requested to reopen a claim of service connection for PTSD, and also is initially seeking service connection for burns of both hands and both feet, and left and right ankle disabilities, which have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  



FINDINGS OF FACT

1. Hepatitis C was not manifested in service or within one year of service separation; Hepatitis C, first manifested more than one year after service separation has not been shown to have been incurred in or aggravated by the Veteran's military service.

2. An April 2007 rating decision denied service connection for an acquired psychiatric disability, to include bipolar disorder; the Veteran did not appeal that decision and no new and material evidence was filed within one year of its issuance.

3. Evidence submitted since the April 2007 rating decision denying service connection for an acquired psychiatric disability, to include bipolar disorder does not pertain to an unestablished element of the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

2. The April 2007 rating decision that denied service connection for an acquired psychiatric disability, to include bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

3. The evidence submitted since the April 2007 rating decision is not new and material as to the claim of service connection for an acquired psychiatric disability, to include bipolar disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

Here, the Veteran was sent a letter in April 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The letter also explained the need for new and material evidence to reopen a previously denied claim of service connection and identified the reason the claim was previously denied.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for Hepatitis C.  Indeed, a series of tests was administered in service because of the Veteran's duties as a food handler and all yielded negative results for Hepatitis.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to Hepatitis C until several years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  The Veteran has provided no written statements or testimony regarding his disability which would suggest any incident in service which might have resulted in the current disability.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran has not submitted any statements in support of the claims raised, nor has he appeared at the scheduled hearings to offer testimony on the issues, and has therefore not identified any available outstanding medical evidence. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998). 

Additionally, guidance has been published for adjudicating hepatitis C (HVC) claims in VBA Fast Letter 04-13 (June 29, 2004), which states in part: 

* Population studies suggest HVC can be sexually transmitted.  However, the chance for sexual transmission of HVC is well below comparable rates for HIV/AIDS or hepatitis B infection. . . . 

* The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission. 

* The source of infection is unknown in about 10 percent of acute HVC cases and in 30 percent of chronic HVC cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

CONCLUSION: The large majority of HVC infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HVC with airgun injectors, it is biologically plausible. . .  

There was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.

Facts and Analysis

As noted above, the Veteran's service treatment records contain no reference to symptoms or treatment for Hepatitis C or any other liver problems in service.  In addition, because the Veteran's military occupational specialty (MOS) was that of a food service worker, he underwent regular testing for specific communicable diseases in order to detect and prevent health threats to fellow service members.  Tests in March 1979, October 1980, and June 1982 all included negative responses to questions of exposure, diagnosis, or treatment for hepatitis in the previous 150 days, as well as for venereal disease, intestinal parasites, diarrhea, tuberculosis, communicable diseases, illness (including colds and upper respiratory infections), or open sores.  There is no evidence that the Veteran received a blood transfusion in service.

After service separation, the Veteran was treated in January 1995 for cocaine and alcohol dependency and mild alcoholic liver disease.

A hospitalization record from September 2000 shows the Veteran had been diagnosed with chronic Hepatitis C the year before, but had not been treated for it.  At that time, he also gave a history of previous cocaine abuse.

When hospitalized again in March 2001, the Veteran reported exposure to Hepatitis C and a history of cocaine use until two days prior to admission.  

In January 2009, the Veteran was treated at the VA Medical Center and reported that he had Hepatitis C and had received vaccines for Hepatitis A & B in the past.  An abdominal ultrasound two years prior was reported as normal.

In evaluating the claim of service connection, the Board must determine if there is evidence of an incident or injury in service, evidence of a current disability, and evidence of a causal relationship between the incident in service and the current disability.  In this instance, the Veteran has been diagnosed on several occasions with Hepatitis C, which is known to be a chronic condition, and the Board accepts that this is evidence of a current disability.

However, Hepatitis C was not affirmatively shown to have been present during service.  Indeed, the Veteran tested negative for and denied having any liver disease while in service.  Therefore, presumptive service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established. 

In addition, there is no evidence of any in-service risk factors that might have resulted in the current disability of Hepatitis C.  As noted previously, the Veteran has provided no written statements or testimony to advance any reason why his current Hepatitis C should be causally linked to his service.  In addition, there is no medical opinion or evidence linking the Veteran's Hepatitis C to service.

The Board notes that the primary risk factors for Hepatitis C include the use of illicit drugs, such as intranasal cocaine or IV drug use.  The Veteran has a long history of cocaine abuse.  There is no evidence that he engaged in any of the risk behaviors in service.  In addition, the Veteran was provided with an opportunity to identify any pertinent risk factors but has never provided any evidence or argument regarding such.  Where there is no affirmative evidence to connect the current disability to service and the Veteran has elected not to provide either evidence or argument on his own behalf, there is no basis for an award of service connection.  See, e.g., Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the appellant, not a duty to prove his claim while the appellant remains passive).

As the Board may consider only competent independent medical evidence to support its findings as to a question of medical causation, and as there is no favorable, competent medical evidence to support the claim, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of that claim. 



Evidence Previously Considered

The procedural history in this case must be noted.  Service connection for a bipolar disorder was initially denied in a September 2002 rating decision.  The Veteran did not perfect an appeal.  In March 2006, he requested that his claim be reopened.  That request was declined in a July 2006 rating decision.  Although the Veteran did not appeal that determination, new and material evidence, in the form of a March 2006 VA treatment record, was received within one year from its issuance.  Accordingly, that decision did not become final.  However, the matter was readjudicated in April 2007, and the Veteran did not appeal that rating decision and no new and material evidence was received within a year thereafter.  As such, the earlier July 2006 action is subsumed and thus the April 2007 rating decision is deemed the last final rating on appeal here.  

At the time of the April 2007 rating decision denying service connection, the evidence consisted of the Veteran's service treatment records and post-service private treatment records from three hospitals covering the period of 1994 through 2001.  While the private treatment records show various diagnoses of acquired psychiatric disabilities, with the most common one being bipolar disorder, they offered no information or evidence regarding the etiology of the disabilities.  In addition, the Veteran put forth no evidence or argument regarding his claim of service connection or the etiology of his current psychiatric disability.

Also of record were VA Medical Center records showing treatment of the Veteran from February 2006 through November 2006.  During a psychiatric evaluation in March 2006, the Veteran provided a history which included statements regarding his military service.  He reported behavioral problems in service and the beginnings of drug use, which led to disciplinary action and a discharge under honorable conditions.

The RO denied service connection for an acquired psychiatric disability, specifically bipolar disorder, because there was no evidence to show it was incurred in or aggravated by his military service or that it was manifested within the first year after service.
 
Evidence Newly Submitted

The Veteran applied to reopen his claim of service connection in February 2008 and the RO issued a rating decision declining to reopen based on a lack of new and material evidence in August 2008.  

The only additional evidence submitted since the April 2007 rating decision is a letter from the Veteran's private treating physician and some brief VA treatment records.

The February 2008 letter by the Veteran's treating physician noted the history of his bipolar disorder and his treatment with that physician.  The letter does not discuss the Veteran's military service or provide any information regarding the etiology of the current disability.

The VA treatment records address the Veteran's needs for homelessness service, his mental health history, and his social support resources.  They also include some discussion of his current mental health symptoms, such as hearing voices, and his brief periods of incarceration since 2007.  These records likewise do not discuss the Veteran's military service or provide any information regarding the etiology of his current mental health disability.

Analysis

The limited additional evidence submitted since the last final rating decision in April 2007 declining reopening of the claim of service connection for an acquired psychiatric disability, to include bipolar disorder, adds no information which is new or material.  The evidence does not pertain to an unestablished fact or to the reason the claim was previously denied, that is, the lack of any evidence of an event in service or of a causal connection between the current disability and service.  Nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.  As such, it is neither new nor material in nature.  There is no basis to reopen the Veteran's claim of service connection.  38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for Hepatitis C is denied.

New and material evidence has not been submitted and the claim of entitlement to service connection for bipolar disorder is not reopened.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


